Citation Nr: 0328374	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  00-05 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from August 1944 to November 1945.  He died in 
June 1996 at age 77.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1999 rating 
decision by the Manila, the Republic of the Philippines, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In March 2001, the Board remanded the case to the RO 
for additional development.  In a September 2002 decision the 
Board noted claims for DIC under the provisions of 
38 U.S.C.A. § 1318 were the subject of a temporary stay and 
deferred appellate review.

In accordance with the directions of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
the temporary stay on the adjudication of affected 
38 U.S.C. §§ 1311(a)(2) and 1318 claims has been lifted, 
except where a survivor seeks to reopen a claim that was 
finally decided during the veteran's lifetime on the grounds 
of new and material evidence.  As the appellant has not 
submitted anything that may be construed as an attempt to 
reopen a finally decided claim, the stay as to this DIC claim 
has been lifted.


FINDING OF FACT

At the time of his death, the veteran was not in receipt of, 
or entitled to receive, compensation for service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death; he 
was discharged from service in 1945, and died in June 1996.  



CONCLUSION OF LAW

The criteria for establishing entitlement to DIC under 
38 U.S.C. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.

A review of the record reveals the appellant and her 
representative were notified, generally, of the VCAA with 
identification of the parties responsible for obtaining 
pertinent evidence in the March 2001 Board decision and by RO 
correspondence dated in April 2001.  She was notified in the 
April 2001 correspondence that she had one year from the date 
of that correspondence to submit evidence in support of her 
claim.  As the appellant has been kept apprised of what she 
must show to prevail in her claim, what information and 
evidence she is responsible for, and what evidence VA must 
secure, and was given adequate time to respond, there is no 
further duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Paralyzed Veterans of American v. Secretary 
of Veterans Affairs, No. 02-7007, -008, -7009,- 7010 (Fed. 
Cir. Sept. 22, 2003) (PVA).

The Board also notes that the pertinent facts as to the 
matter on appeal are not in dispute.  There is no apparent 
disagreement regarding either the date of the adjudicated 
award of a total rating or the date of the veteran's death.  
Therefore, any additional development or notification would 
serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426 
(1994); see also Valiao v. Principi, 17 Vet. App. 229 (2003).

VA law provides that benefits are paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
veteran's death was not caused by his or her own willful 
misconduct, and at the time of death the veteran was in 
receipt of, or for any reason was not in receipt of but would 
have been entitled to receive, compensation for a service-
connected disablement that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death or was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. 
§ 1318; 38 C.F.R. § 3.22.

VA records show that during his lifetime the veteran 
established service connection for residuals of a left thigh 
gunshot wound, rated 30 percent; partial left sciatic nerve 
injury, rated 20 percent; shortening of the left lower 
extremity, rated 10 percent; residuals of a right thigh 
gunshot wound, rated 10 percent; traumatic arthritis of the 
left knee, rated 10 percent; traumatic arthritis of the right 
knee, rated 10 percent; degenerative arthritis to the 
proximal and distal joints of the right foot, rated 10 
percent; and residuals of a right big toe gunshot wound, 
rated noncompensable.  The combined service-connected 
disability rating was 80 percent; a total rating based on 
individual unemployability (TDIU) was granted, effective from 
December 1994, by a March 1996 rating decision.  

Prior to the March 1996 rating determination, the veteran's 
combined service-connected disability rating was 60 percent.  
Records show that TDIU claims had previously been denied in a 
February 1979 Board decision and in an April 1981 rating 
decision.  The veteran's death certificate shows he died in 
June 1996.

Based upon the evidence of record, the Board finds the 
appellant is not entitled to VA service-connected death 
benefits under 38 U.S.C. § 1318.  The record reflects that at 
the time of his death the veteran was not in receipt of or 
entitled to receive compensation for service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death.  
Furthermore, his death in June 1996 was more than 50 years 
after his discharge from service, and he was not continuously 
rated totally disabled from the time of discharge until 
death.  It is neither alleged, nor shown by the record that 
he was rated totally disabled prior to December 1994.  Thus, 
threshold legal criteria for establishing entitlement to 
benefits under 38 U.S.C. § 1318 are not met, and the claim 
must be denied.  See Sabonis,supra.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C. § 1318 
is denied.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



